Dissenting Opinion by
Judge DiSalle :
I must respectfully dissent. The majority opinion orders a result which I feel places an unfair and undue burden upon PP & L and ultimately the consumer. The uncontradicted evidence in the record indicates that it would be expensive, time consuming and technically difficult for the utility to file the maps requested by the PUC. PP & L’s expert witness testified that it, would cost approximately $300,000 to prepare the maps and to establish equidistant boundary lines and $200,000 to revise PP & L’s family of maps to be consistent with the new maps. The need to conduct surveys to determine the field location of equidistant boundary lines would generate additional costs.
The evidence also indicates that approximately 90% of PP & L’s service territory borders definite, well known geographical and political areas. Replacing these certain, well defined boundaries with new and irregular ones would cause confusion as to which utility serves a particular customer, delays in service, and increased costs. Insofar as the obvious disadvantages of inconvenience, inefficiency and less effective service heavily outweigh any possible benefits, the PUC’s order seems wholly inimicable to the public interest.
Nor am I persuaded by the majority’s statement that “the Commission’s order did not purport to re*259define or establish any boundaries; the order was merely intended to implement the clear statutory mandate that maps be filed.” (footnote omitted.) Given the language of Sections 4(b) and (c), partially quoted by the majority in footnote 3, it is clear that the PIJC intends to reestablish boundaries pursuant to Section 4 and has requested maps of distribution lines with that end in mind.
I dissent.